In a negligence action to recover damages for personal injuries of both plaintiffs, defendant appeals from a judgment of the Supreme Court, Suffolk County, entered February 9, 1973, against her, upon a jury verdict of $82,000 for plaintiff Ann Halpern and $1,000 for plaintiff Elaina Pickwood. Judgment affirmed insofar as it is in favor of plaintiff Elaina Pickwood, without costs. Judgment reversed insofar as it is in favor of plaintiff Ann Halpern, on the law, and, as between defendant and said plaintiff, action severed and new trial granted, limited to the issue of damages, with costs to abide the event, unless, within 30 days after entry of the order to be made hereon, said plaintiff shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor to $40,000 and .to the entry of an amended judgment in accordance therewith, in which event the judgment as to said plaintiff, as so reduced and amended, is affirmed, without costs. Appellant raised no questions of fact and none were considered on this appeal. The amount of the verdict in favor of plaintiff Ann Halpern was excessive to the extent indicated herein. Martuseello, Acting P. J., Latham, Shapiro, Christ and Benjamin, JJ., concur.